DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on July 20, 2022, hereinafter “Reply”, after non-final rejection of April 27, 2022, hereinafter “Non-Final Rejection”.  In the Reply, claims 1, 5-9, 11-13, 17, and 19 were amended, claim 3 was cancelled, and no claims were added.  Claims 1-2 and 4-20 remain pending in the application.  
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the claims, the claim objections of the Non-Final Rejection are withdrawn, except for the claim objections below that are either the claim objections of the Non-Final Rejection not addressed in the Reply or new objections due to the amendments to the claims.
(2)	The remark on pp. 9-15 of the Reply has been fully considered but is not persuasive for the reasons below.
a)	On pp. 9-13, the Reply states: “Wang does not teach performing multiple read operations in a raw mode with error correction disabled. Accordingly, Miller in view of Chang and Wang does not disclose or suggest: performing multiple read operations in a raw mode with error correction disabled for each of a plurality of pages in a selected memory block, among the plurality of memory blocks, the plurality of pages including a plurality of bits by setting each bit of the plurality of bits to a zero value and then repeatedly reading zero values of each bit of the plurality of bits”.  (Emphasis in original.)  The Reply has been fully considered but is not persuasive because Miller teaches the claim limitation of “perform multiple read operations in a raw mode with error correction disabled for each of at least some of the pages in a selected memory block, among the memory blocks” in FIGs. 1 and 3-5, and paragraphs [0015], [0021], [0033]-[0034], [0038], [0040], [0042], and [0053].  Specifically, the claimed multiple read operations are considered to include a first read operation and a second read operation of Miller, and the claimed raw mode is considered to be a mode when the first value can be a version of the retrieved data during the read operations before or without [disabled] any error correction operation being performed for the data of Miller.  Further, Wang teaches the claim limitation of “wherein the multiple read operations comprise setting each bit of the plurality of bits to a zero value and then repeatedly reading zero values of each bit of the plurality of bits” in FIGs. 1A-3B and 15, and paragraphs [0041], [0050], [0055]-[0057], [0060], and [0076]-[0078].  Specifically, Wang teaches “[0056] … After a partial program to a page, the page is read and the state of each bit recorded … [0057] In one instance, the security function is random number generation or fingerprinting; and partial programming includes (i) partially programming one or more pages of the Flash memory, (ii) reading said the one or more pages, and repeating (i) and (ii) until changes in bit value are observed”, and the claimed multiple read operations are the multiple iterations of Wang of repeating steps (i) and (ii) described above in [0057], where each iteration contains a reading step of one or more pages of bits, and the state of each of the bits is recorded.  Accordingly, the remark pertained to independent claims 1 and 13 has been fully considered but is not persuasive.
b)	On pp. 13-15, the remark pertained to dependent claims 2, 4-12, and 14-20 has been fully considered but is not persuasive because the dependent claims are rejected as dependent on and do not cure the deficiency of the independent claims.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:
In claim 1, lines 6-7, “repeatedly reading zero values of each bit” may be amended to “repeatedly reading the zero value of each bit” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, line 9, “each of the repeatedly read zero values of each bit” may be amended to “each of the repeatedly read zero value of each bit of the plurality of bits” to follow proper antecedent basis.  (Emphasis added.)  
In claim 7, line 3, “the incrementing step” may be amended to “the incrementing the page index” to follow proper antecedent basis.  (Emphasis added.)  
In claim 13, line 4, “each memory block” may be amended to “each of the memory blocks” to follow proper antecedent basis.  (Emphasis added.)  
Claims (e.g., claim 13, lines 9 and 12) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, and Wang et al. (US 2015/0169247 A1), hereinafter “Wang”.

Regarding claim 13, Miller teaches:
A memory system, comprising:
a NOT-AND (NAND)-type flash memory including memory blocks, each of the memory blocks including memory cells, each of the memory cells capable of storing multiple bits in each of the memory blocks, the memory cells in each memory block being arranged to form pages; and  (FIGs. 1, 3-4; “[0021] The memory components 112A to 112N [NAND-type flash memory] can include any combination of the different types of non-volatile memory components … An example of non-volatile memory components includes a negative-and (NAND) type flash memory. Each of the memory components 112A to 112N [NAND-type flash memory] can include one or more arrays of memory cells such as … multi-level cells (MLCs) (e.g., triple level cells (TLCs) or quad-level cells (QLCs)) … the memory cells of the memory components 112A to 112N [NAND-type flash memory] can be grouped as memory pages or data blocks [memory blocks] that can refer to a unit of the memory component used to store data”; note that the memory cells can be multi-level cells (MLCs) (e.g., triple level cells (TLCs) or quad-level cells (QLCs), which can store multiple bits of data (also see Chang below)) 
a controller configured to:  (FIGs. 1, 3-4; “[0022] The memory system controller 115 (hereinafter referred to as “controller”)”; [0033])
perform multiple read operations in a raw mode with error correction disabled for each of at least some of the pages in a selected memory block, among the memory blocks, wherein the multiple read operations comprise setting each bit of the plurality of bits to a zero value and then repeatedly reading zero values of each bit of the plurality of bits,  (FIGs. 1, 3-5; “[0015] The noise characteristic can be observed by performing multiple read operations of a memory cell. For example, a first read operation can be performed on a memory cell to retrieve a first value that is indicative of data that was previously stored at the memory cell. The first value can be a version of the retrieved data before or without [disabled] any error correction operation being performed for the data. In general, the error correction operation detects and corrects any bit values of the data that have changed (e.g., from a 0 to a 1 or vice versa) as a result of noise that occurs during the performance of a read operation. A second read operation can also be performed on the same memory cell to retrieve a second value that is indicative of the same data that was stored at the memory cell. The second read operation can also be performed before or without [disabled] any error correction operation.”; “[0021] … the memory cells of the memory components 112A to 112N can be grouped as memory pages or data blocks [memory blocks] that can refer to a unit of the memory component used to store data”; [0033]; “[0034] … At operation 320, the processing logic performs a first read operation on a memory cell to retrieve a first value indicative of data stored at the memory cell … At operation 330, the processing logic performs a second read operation on the same memory cell to retrieve a second value indicative of the data stored at the memory cell”; “[0038] … The returned values can represent the result of each of the first read operation 410 and the second read operation 420”; “[0040] … Although eight total bits are shown with respect to FIG. 4, any number of bits and read operations can be used to determine different bits that are used to determine the random value. Subsequent pairs of read operations can be performed until a number of bits can be generated for a random value at a particular size. For example, the random value can be a size of eight bits. Pairs of read operations can be performed until eight bits can be generated for the random value”; [0042], [0053]; multiple read operations are considered to include a first read operation and a second read operation; each of at least some of the pages is considered to be a group of 8 bits of which the returned values can represent the result of each of the first read operation 410 and the second read operation 420 as shown in FIG. 4; some of the pages are considered to include a number of 8-bit pages described above that are read by pairs of read operations that can be performed until a number of bits can be generated for a random value at a particular size (e.g., the random value can be a size of eight bits); a selected memory block is considered to include a group of the 8-bit pages described above that are read by the pairs of read operations performed until the number of bits are generated for the random value at the particular size.; a raw mode is a mode when the first value can be a version of the retrieved data during the read operations before or without [disabled] any error correction operation being performed for the data.  Note that repeatedly reading zero values of each bit of the plurality of bits is multiple read operations of bits 3, 5, 6, 7, and 8 shown in FIG. 4 with each of the bits having a value of 0 [zero] when observing the noise characteristic by performing the multiple read operations of a memory cell as described in [0015] and [0053].)
determine a noise characteristic value for each bit among the pages on which the multiple read operations are performed,  (FIGs. 1, 3-4; [0040], supra; “[0035] … the processing logic determines a difference between the first value and the second value that is associated with a noise characteristic of the memory cell. The difference can be a result of the different noise characteristics that were present or observed at the memory cell during the first read operation and the second read operation”; a noise characteristic value is considered to include a value of each bit of the first value that is associated with a noise characteristic of the memory cell for the number of 8-bit pages; the first value for each of the number of 8-bit pages is a returned value that represents the result of the first read operation 410 in the multiple read operations that are performed until the number of bits are generated for the random value at the particular size)
identify, from each of the repeatedly read zero values of each bit, bits among the plurality of bits having respective noise characteristic values greater than a threshold, and  
generate a random number sequence uniquely characteristic of the memory block using at least some of the identified bits.  (FIGs. 1, 3-4; “[0035] … the processing logic determines a difference between the first value and the second value that is associated with a noise characteristic of the memory cell. The difference can be a result of the different noise characteristics that were present or observed at the memory cell during the first read operation and the second read operation”; [0040], all supra; “[0039] … the bit values are different for the second bit 430 and the sixth bit 431 [sic]. A bit of the random value can be determined to be a first value (e.g., a 0) when the bit [identified bits] of the first value [respective noise characteristic values] is larger [greater] than the bit [threshold] of the second value. As such, for the second bit 430, a bit value for the random value can be a 0”; Note that a random number sequence is considered to include a sequence of at least 2 random bit values “0” and “1”, corresponding to the second bit and the sixth bit, respectively, as shown in FIG. 4, out of eight random bits for the random value.  Note also that this sequence of the random bit values is considered to be unique due to the noise characteristic of the memory cell in the group [memory block] of the 8-bit pages described above that are read by the pairs of read operations performed until the number of bits are generated for the random value at the particular size.)

Miller does not teach memory cells, each of the memory cells capable of storing multiple bits in each of the memory blocks, the memory cells in each memory block being arranged to form pages; wherein the multiple read operations comprise setting each bit of the plurality of bits to a zero value and then repeatedly reading zero values of each bit of the plurality of bits; identify, from each of the repeatedly read zero values of each bit, bits among the plurality of bits having respective noise characteristic values greater than a threshold.  

However, Chang teaches:
memory cells, each of the memory cells capable of storing multiple bits in each of the memory blocks, the memory cells in each memory block being arranged to form pages.  (FIG. 1; “[0020] In an embodiment, the non-volatile memory 106 … Each physical block [memory block] has at least one page … Flash memory is for example … multi-level cell (MLC) NAND flash memory, triple level cell (TLC) NAND flash memory … each cell of MLC NAND flash memory can store 2 bits [multiple bits] of data, and each cell of TLC NAND flash memory can store 3 bits [multiple bits] of data”;  Note that, although the rejection does not cite Wang for teaching the claim limitation, Wang also teaches the claim limitation in paragraphs [0047] and [0051].)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Chang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a System on Chip (SoC) of Chang having a random number generator that processes data of a non-volatile memory having a physical block with at least one page of a multi-level cell (MLC) NAND flash memory.  Doing so with the system of Miller would prevent a non-volatile memory of a System-on-Chip from being copied.  (Chang, [0001])

The combination of Miller does not teach wherein the multiple read operations comprise setting each bit of the plurality of bits to a zero value and then repeatedly reading zero values of each bit of the plurality of bits; identify, from each of the repeatedly read zero values of each bit, bits among the plurality of bits having respective noise characteristic values greater than a threshold.  

However, Wang teaches:
wherein the multiple read operations comprise setting each bit of the plurality of bits to a zero value and then repeatedly reading zero values of each bit of the plurality of bits;  (FIGs. 1A-3B, 15; [0041], [0060]; “[0050] … a program (write) operation stores charge on the floating-gate by selectively applying a large positive voltage if the bit needs to be zero”; “[0055] … When a bit changes to the programmed state (from 1 to 0), the number of partial programs required to flip the bit is noted as the bit's program time”; “[0056] … After a partial program to a page, the page is read and the state of each bit recorded”; “[0057] In one instance, the security function is random number generation or fingerprinting; and partial programming includes (i) partially programming one or more pages of the Flash memory, (ii) reading said the one or more pages, and repeating (i) and (ii) until changes in bit value are observed”; [0076]-[0078];  Note that the multiple read operations are multiple iterations of repeating steps (i) and (ii) described above in [0057], where each iteration contains a reading step of one or more pages of bits, and the state of each of the bits is recorded.) 
identify, from each of the repeatedly read zero values of each bit, bits among the plurality of bits having respective noise characteristic values greater than a threshold.  (FIGs. 1A-3B, 15; “[0050] … a program (write) operation stores charge on the floating-gate by selectively applying a large positive voltage if the bit needs to be zero”; “[0076] … In yet another instance of the method of these teachings for providing random number generation using a Flash memory, determining the number of consecutive reads [repeatedly read] includes reading the selected bits a predetermined number of times, and recording the number of consecutive reads in the erased state and the number of consecutive reads [repeatedly read] in the programmed state for each selected bit.”; “[0083] In one instance of the method of these teachings for providing random number generation using a Flash memory, wherein partially programming all selected bits so that RTN is observed includes partially programming the page a first preselected number of times less than the recorded number of times the page was partially programmed, and: [0084] (i) partially programming the page for a predetermined time; [0085] (ii) reading the bit in the predetermined number of times; [0086] (iii) determining maximum and minimum for moving averages [0087] (iv) determining whether the maximum [respective noise characteristic values] is greater than a first predetermined threshold and the minimum is less than a second predetermined threshold; and [0088] repeating (i)-(iv) until the maximum [respective noise characteristic values] is greater than the first predetermined threshold and the minimum is less than the second predetermined threshold and a number of repetitions is at most equal to a second preselected number of times.”) 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Wang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Wang for random number generation by erasing and partially programming blocks in a Flash memory.  Doing so with the system of Miller would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claim 1, the claimed method comprises substantially the same steps or elements as those in claim 13.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 13 above.

Regarding claim 2, the combination of Miller teaches the method of claim 1.

Miller further teaches:
storing the noise characteristic values in an array.  (FIGs. 1, 3-4; [0040], supra; “[0035] … the processing logic determines a difference between the first value [noise characteristic values] and the second value that is associated with a noise characteristic of the memory cell”; “[0039] … the bit values are different for the second bit 430 and the sixth bit 431 [sic]. A bit of the random value can be determined to be a first value [noise characteristic values] (e.g., a 0) when the bit of the first value [noise characteristic values] is larger than the bit of the second value”; an array is considered to include a group of memory cells that store the bits of the first value [noise characteristic values])

Regarding claim 14, the combination of Miller teaches the memory system of claim 13.

Chang further teaches:
wherein each of the plurality of memory cells is a memory cell capable of storing two or more bits.  (FIG. 1; “[0021] … Each of the memory components 112A to 112N can include one or more arrays of memory cells such as single level cells (SLCs) or multi-level cells (MLCs) [two or more bits] (e.g., triple level cells (TLCs) or quad-level cells (QLCs))”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Chang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a System on Chip (SoC) of Chang having a random number generator that processes data of a non-volatile memory having a physical block with at least one page of a multi-level cell (MLC) NAND flash memory.  Doing so with the system of Miller would prevent a non-volatile memory of a System-on-Chip from being copied.  (Chang, [0001])

Regarding claim 19, the combination of Miller teaches the memory system of claim 13.

Wang further teaches:
wherein the controller is configured to determine the noise characteristic value by calculating a uniformity metric and a bit-flipping rate for each bit of the plurality of bits and determining the noise characteristic value of each bit of the plurality of bits based on the uniformity metric and the bit-flipping rate calculated for the bit.  (FIGs. 1A-3B, 15; [0051]; [0080], supra; “[0058] … the random number generator of these teachings uses a device effect called Random Telegraph Noise (RTN) as the source of randomness”; “[0081] … For the bits with enough noise, the algorithm uses the power spectral density (PSD) [noise characteristic value] to distinguish RTN from thermal noise; PSD [noise characteristic value] for RTN has a form of 1/f2 at a high frequency. To check this condition, the algorithm computes the PSD [noise characteristic value]”; “[0107] … After each partial program, some bits will have been programmed enough to flip their states from 1 to 0. For each bit in the page, the order in which the bit flipped (number of partial programs required for the bit to flip) were recorded”; “[0186] … The P-value in the first column indicates the uniformity of the P-values calculated in each test. If P-value is greater than or equal to 0.0001, the sequences can be considered to be uniformly distributed. The result indicates that the proposed RNG passes all the NIST tests”) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Wang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Wang for random number generation using an algorithm that uses a power spectral density (PSD) to distinguish Random Telegraph Noise (RTN) from thermal noise.  Doing so with the system of Miller would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claims 8-9, the claimed method comprises substantially the same steps or elements as those in claim 19.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 19 above.

Claims 4-5, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, and Wang et al. (US 2015/0169247 A1), hereinafter “Wang”, as applied to claims 2 and 13 above, and further in view of Pope et al. (US 2020/0110891 A1), hereinafter “Pope”.

Regarding claim 15, the combination of Miller teaches the memory system of claim 13.

The combination of Miller does not teach wherein the controller includes a storage configured with a register in which the random number sequence is to be stored.

However, Pope teaches:
wherein the controller includes a storage configured with a register in which the random number sequence is to be stored.  (“[0014] An example of a pseudo-random number generator is a linear feedback shift register circuit. The width of the shift register is based on the size of the random number that is to be produced. For example, a 32-bit shift register can be used to generate a 32-bit random number sequence, with a shifting operation in successive cycles of the shift register producing the sequence of random numbers”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Pope to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Pope having a random number generator using a linear feedback shift register circuit.  Doing so with the system of Miller would protect data or an entity (e.g., a user, a program, or a machine) include cryptographic operations that encrypt original data to produce encrypted data that prevents unauthorized entities from easily recovering the original data.  (Pope, [0010])

Regarding claim 16, the combination of Miller teaches the memory system of claim 15.

Miller further teaches:
an array in which the noise characteristic values are stored.  (FIGs. 1, 3-4; [0040], supra; “[0035] … the processing logic determines a difference between the first value [noise characteristic values] and the second value that is associated with a noise characteristic of the memory cell”; “[0039] … the bit values are different for the second bit 430 and the sixth bit 431 [sic]. A bit of the random value can be determined to be a first value [noise characteristic values] (e.g., a 0) when the bit of the first value [noise characteristic values] is larger than the bit of the second value”; an array is considered to include a group of memory cells that store the bits of the first value [noise characteristic values])

Regarding claim 17, the combination of Miller teaches the memory system of claim 15.

Pope further teaches:
determine a size of the register.  (“[0014] An example of a pseudo-random number generator is a linear feedback shift register circuit. The width of the shift register is based on the size of the random number that is to be produced. For example, a 32-bit [size] shift register can be used to generate a 32-bit random number sequence”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Pope to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Pope having a random number generator using a linear feedback shift register circuit.  Doing so with the system of Miller would protect data or an entity (e.g., a user, a program, or a machine) include cryptographic operations that encrypt original data to produce encrypted data that prevents unauthorized entities from easily recovering the original data.  (Pope, [0010])

Regarding claim 4, the claimed method comprises substantially the same steps or elements as those in claim 17.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 17 above.

Regarding claim 18, the combination of Miller teaches the memory system of claim 17.

Wang further teaches:
a data structure in which information about the at least some of the identified bits is stored,  (FIGs. 1A-3B, 15; “[0080] … Read Nbytes in a page N time, and record a trace for each bit – trace[bit]; For each bit in Nbytes, not selected yet If (CheckRTN(trace[bit]) == true) { Select[bit] = yes)”; a data structure is considered to include at least a trace of the bits that have been selected [identified] when CheckRTN(trace[bit]) is true)
wherein the data structure is configured to store the noise characteristic value of each of the at least some of the identified bits of K pages, among the pages, selected for random number sequence generation.  (FIGs. 1A-3B, 15; [0051]; [0080], supra; “[0058] … the random number generator of these teachings uses a device effect called Random Telegraph Noise (RTN) as the source of randomness”; “[0081] … For the bits with enough noise, the algorithm uses the power spectral density (PSD) [noise characteristic value] to distinguish RTN from thermal noise; PSD [noise characteristic value] for RTN has a form of 1/f2 at a high frequency. To check this condition, the algorithm computes the PSD [noise characteristic value], and converts it to a log-scale in both x and y axes. If the result has a slope less than Tslope (in one instance, not a limitation of these teachings, −1.5 is used, a preferred value is −2) for all frequencies higher than Tfreq (in one instance, not a limitation of these teachings, 200 Hz is used), the algorithm categorizes the bit as RTN only. If the PSD [noise characteristic value] has a slope less than Tslope for any interval larger than Invl (in one instance, not a limitation of these teachings, 0.2 is used) at a high frequency, the bit is categorized as a combination of RTN and thermal noise”; the data structure is also considered to include a slope of a power spectrum density (PSD) [noise characteristic value], which is used to distinguish a Random Telegraph Noise (RTN) behavior from other noise for bits that have been selected [identified] in the trace of K pages in a Flash memory)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Wang to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Wang for random number generation using an algorithm that uses a power spectral density (PSD) to distinguish Random Telegraph Noise (RTN) from thermal noise.  Doing so with the system of Miller would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claim 5, the claimed method comprises substantially the same steps or elements as those in claim 18.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 18 above.

Regarding claim 11, the combination of Miller teaches the method of claim 5.

Miller further teaches:
estimating, per page among the plurality of pages, a number of the bits having the respective noise characteristic values greater than the threshold.  (FIGs. 1, 3-4; [0035], [0039]-[0040], all supra; for example, as shown in FIG. 4, for each of the 8-bit pages described above, there is 1 bit [number of bits] that is the bit of the first value [respective noise characteristic values] larger [greater] than the bit [threshold] of the second value)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, Wang et al. (US 2015/0169247 A1), hereinafter “Wang”, and Pope et al. (US 2020/0110891 A1), hereinafter “Pope”, as applied to claim 5 above, and further in view of Papandreou et al. (US 2020/0301768 A1), hereinafter “Papandreou”.

Regarding claim 6, the combination of Miller teaches the method of claim 5.

Miller further teaches:
initializing a page index for cyclic iteration; 
reading data from a page of the K chosen pages;  (FIGs. 1, 3-4; “[0021] … the memory cells of the memory components 112A to 112N can be grouped as memory pages”; “[0040] … For example, as shown, the first read operation 410 and the second rea operation 420 can be a first pair of read operations that have been performed on a first memory cell and can be used to generate two random bits out of eight random bits for the random value. A subsequent pair of read operations can be performed on a different memory cell to generate additional random bits”; K chosen pages are considered to include a number of the 8-bit pages described above that are read by the pairs of read operations performed until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))
extracting bits from the read data of the page and storing the extracted bits from the read data of the page in the register.  (FIGs. 1, 3-4; [0035], [0039]-[0040], all supra; as shown in FIG. 4, all of the bits are extracted from the first value after the first read operation 410 is performed; for example, the first value for each of the number of 8-bit pages is a returned value that represents the result of the first read operation 410 in the multiple read operations that are performed until the number of bits are generated for the random value at the particular size; note that random bits “0” and “1” of the second bit 430 and the sixth bit 432, respectively, are considered to be stored into a register or another storage element while the multiple read operations continue to perform until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))

The combination of Miller does not teach initializing a page index for cyclic iteration.

However, Papandreou teaches:
initializing a page index for cyclic iteration.  (FIGs. 4A, 10; “[0168] As shown in FIG. 10, operation 1002 of method 1000 includes initializing three process variables, “b”, “r”, and “p” [page index], which respectively specify indices for a block among the “Nb” blocks which include valid data, a page region among the “Nr” page regions in each block, and a physical page among the “Np” physical pages in each page region”; “[0173] … operation 1020 includes resetting block index b and page region r to 0 and advances page index p”; note that the page index p advances from 0 to Np-1 and then back to 0, such as in a cyclic iteration)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Papandreou to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Papandreou that performs a read of one or more pages in a page region of a block using a page index.  Doing so with the system of Miller would manage a reliability of pages of storage space in a non-volatile random access memory (NVRAM).  (Papandreou, [0001])

Regarding claim 7, the combination of Miller teaches the method of claim 6.

Miller further teaches:
incrementing the page index by modulo K;
reading data from a next page in accordance with the incrementing step; and  (FIGs. 1, 3-4; “[0021] … the memory cells of the memory components 112A to 112N can be grouped as memory pages”; “[0040] … For example, as shown, the first read operation 410 and the second rea operation 420 can be a first pair of read operations that have been performed on a first memory cell and can be used to generate two random bits out of eight random bits for the random value. A subsequent pair of read operations can be performed on a different memory cell to generate additional random bits”; a next page is considered to be another 8-bit page to be read after the current 8-bit page shown in FIG. 4 is read by the read operations, which are performed until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))
extracting bits from the read data of the next page and storing the extracted bits from the read data of the next page in the register.  (FIGs. 1, 3-4; [0035], [0039]-[0040], all supra; since the read operations are performed until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value) as explained above, additional bits on top of those bits shown in FIG. 4, may be extracted from an additional first value of the next page; these additional bits are considered to be stored into the register or the another storage element while the multiple read operations continue to perform until the number of bits are generated for the random value at the particular size (e.g., 8 bits for the random value))

Papandreou further teaches:
incrementing the page index by modulo K.  (FIGs. 4A, 10; “[0168] As shown in FIG. 10, operation 1002 of method 1000 includes initializing three process variables, “b”, “r”, and “p” [page index], which respectively specify indices for a block among the “Nb” blocks which include valid data, a page region among the “Nr” page regions in each block, and a physical page among the “Np” physical pages in each page region”; “[0173] … operation 1020 includes resetting block index b and page region r to 0 and advances page index p”; note that the page index p advances from 0 to Np-1 and then back to 0, such as in a cyclic iteration; as such, the page index p is considered to be incremented by modulo K, where K is Np)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Papandreou to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a system of Papandreou that performs a read of one or more pages in a page region of a block using a page index.  Doing so with the system of Miller would manage a reliability of pages of storage space in a non-volatile random access memory (NVRAM).  (Papandreou, [0001])

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, and Wang et al. (US 2015/0169247 A1), hereinafter “Wang”, as applied to claims 9 and 19, respectively above, and further in view of Kawahito (US 2022/0075070 A1), hereinafter “Kawahito”.

Regarding claim 20, the combination of Miller teaches the memory system of claim 19.

The combination of Miller does not teach wherein, in determining the noise characteristic value of each bit of the plurality of bits, different tunable parameters are applied to the uniformity metric and the bit-flipping rate respectively.

However, Wang in view of Kawahito teaches:
wherein, in determining the noise characteristic value of each bit of the plurality of bits, different tunable parameters are applied to the uniformity metric and the bit-flipping rate respectively.  (Wang: 1A-3B, 15; [0051]; [0080], supra; “[0058] … the random number generator of these teachings uses a device effect called Random Telegraph Noise (RTN) as the source of randomness”; “[0081] … For the bits with enough noise, the algorithm uses the power spectral density (PSD) [noise characteristic value] to distinguish RTN from thermal noise; PSD [noise characteristic value] for RTN has a form of 1/f2 at a high frequency. To check this condition, the algorithm computes the PSD [noise characteristic value]”; “[0107] … After each partial program, some bits will have been programmed enough to flip their states from 1 to 0. For each bit in the page, the order in which the bit flipped (number of partial programs required for the bit to flip) were recorded”; “[0186] … The P-value in the first column indicates the uniformity of the P-values calculated in each test. If P-value is greater than or equal to 0.0001, the sequences can be considered to be uniformly distributed. The result indicates that the proposed RNG passes all the NIST tests”) (Kawahito: FIG. 2; “[0039] FIG. 2 illustrates an example of a circuit configuration of the pseudo random number generation circuit 35. … The Q outputs of the D flip-flop circuits 41 1 and 41 2 other than the final stage pass through the AND circuits 42 1 and 42 2, respectively, so that the Q outputs are subjected to an AND operation with coefficients C2 and C1 and then input to the XOR circuits 43 1 and 43 2.”; “[0040] In the pseudo random number generation circuit 35 having the above configuration, when the coefficient C1=“0” and the coefficient C2=“1” are set [tunable], an M sequence repeated as “1001011” can be generated, and when the coefficient C1=“1” and the coefficient C2=“0” are set [tunable], an M sequence repeated as “1001110” can be generated”) (Wang teaches a random number generator using the PSD [noise characteristic value] computed for the uniformity of the P-values and using a number of partial programs required for the bit to flip, and Kawahito teaches a circuit configuration of the pseudo random number generation circuit 35 with a setting [tunable] of coefficients C2 and C1; thus, one of ordinary skill in the art would be able to combine the teachings to generate a random number by computing the PSD [noise characteristic value] using a circuit configuration of the pseudo random number generation circuit 35 with a setting [tunable] of coefficients C2 and C1 to set [tunable] the amount of the uniformity of random values and a number of partial programs required for the bit to flip in order to provide a security function, such as random number generation, by using a Flash memory that does not require carefully design specific circuits and implemented in all flash memory device, which does not require a long time to generate a read and the data hiding is decoupled from Flash memory content)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Kawahito to provide a system of Wang having a random number generator using a PSD computed for the uniformity of the P-values and using a number of partial programs required for the bit to flip, with a device of Kawahito having a circuit configuration of a pseudo random number generation circuit with a setting of coefficients.  Doing so with the system of Wang would provide a hardware security function using a Flash memory.  (Wang, [0002])

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 20.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 20 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2020/0204367 A1), hereinafter “Miller”, in view of Chang (US 2020/0319805 A1), hereinafter “Chang”, Wang et al. (US 2015/0169247 A1), hereinafter “Wang”, and Pope et al. (US 2020/0110891 A1), hereinafter “Pope”, as applied to claim 11 above, and further in view of Liu et al. (US 2012/0030268 A1), hereinafter “Liu”.

Regarding claim 12, the combination of Miller teaches the method of claim 11.

The combination of Miller does not teach wherein the estimating is performed by aggregating all read data and computing average Hamming distances between the multiple read operations.

However, Liu teaches:
wherein the estimating is performed by aggregating all read data and computing average Hamming distances between the multiple read operations.  (“[0091] … Comparing all pairs of ID bit sequences [all read data] (13041 and 10296 pairs, respectively), the average Hamming distance for the global algorithm is 63.92, close to the ideal value of 64 (FIG. 10[D]). The average Hamming distance for the canary algorithm is 61.79, implying a trade-off in randomness and ID set size (FIG. 10[E])”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miller to incorporate the teachings of Liu to provide a system of Miller that generates one or more random values based on a difference between first data and second data associated with a noise characteristic of a memory cell, with a data processing apparatus of Liu for producing a randomized value using a new chip ID generation method involving a hamming distance.  Doing so with the system of Miller would provide an improved technique for generating randomized values.  (Liu, [0011])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136